Citation Nr: 1437954	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  06-28 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of prostate surgery.

2.  Entitlement to service connection for a chronic respiratory disability, to include asbestosis.

3.  Entitlement to service connection for limb joints degeneration.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for liver degeneration.

6.  Entitlement to service connection for aortic sclerosis.

7.  Whether the reduction in the disability rating for seborrheic dermatitis and pityriasis rosea from 60 to 10 percent, effective February 1, 2007, was proper.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to November 1982.  This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In a January 2006 rating decision, the RO, inter alia, denied service connection for hypertension, residuals of prostate surgery, asbestosis, erectile dysfunction, a disability characterized as "limb joints degeneration," migraine headaches, liver degeneration, and aortic sclerosis.  The Veteran perfected an appeal in August 2006.  

In a December 2006 rating decision, the RO reduced the rating for the Veteran's service-connected seborrheic dermatitis and pityriasis rosea from 60 to 10 percent, effective February 1, 2007.  The Veteran perfected an appeal via his submission of written arguments in October 2007, which the RO accepted in lieu of a VA Form 9.  

In a November 2007 rating decision, the RO also, inter alia, denied service connection for sleep apnea and granted service connection for lumbar spondylosis with degenerative disc disease and assigned an initial 20 percent rating, effective July, 5, 2005.  In February 2008, the Veteran initiated an appeal with the denial of service connection for sleep apnea and the initial rating assigned for his service-connected low back disability.  A Statement of the Case was issued in September 2008.  The record shows that the Veteran did not thereafter perfect an appeal with respect to these issues.  Thus, they are not in appellate status.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2013).

Similarly, in the January 2006 rating decision, the RO denied a rating in excess of 10 percent for tinnitus and a compensable rating for bilateral high frequency hearing loss.  In March 2006, the Veteran submitted a notice of disagreement with the RO's determinations and in January 2009, a Statement of the Case was issued.  Again, the record shows that the Veteran did not thereafter perfect an appeal with respect to these issues.  Thus, they are not in appellate status.

Finally, before the Veteran's appeal was certified to the Board, in a February 2008 rating decision, the RO granted service connection for multiple disabilities, including diabetic nephropathy with hypertension and cardiovascular complication of left ventricular hypertrophy and for erectile dysfunction.  The Board finds that the grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal with respect to the claims of entitlement to service connection for hypertension and erectile dysfunction.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently contains no indication that the Veteran disagreed with the assigned evaluations or effective dates for either disability; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  In addition to the VBMS file, the Veteran's Virtual VA claims file contains evidence; however, most of the documents are irrelevant to the issue on appeal or duplicative of what is contained in VBMS. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2013).

The Board finds that the record on appeal raises a claim of entitlement to service connection for sinusitis.  A review of the record contains no indication that the AOJ has adjudicated this issue.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

As set forth below, a remand is necessary with respect to the issues of entitlement to service connection for a chronic respiratory disability, limb joints degeneration, migraine headaches, and aortic sclerosis.  The issues issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not indicate that a prostate disability was present during active service or for many years thereafter, and does not indicate that any current prostate disability, including benign prostatic hypertrophy status post transurethral resection of the prostate (TURP), is causally related to active service or any incident therein.

2.  The record does not indicate a diagnosis of prostate cancer; the Veteran has not contended otherwise.

3.  An elevated bilirubin level is a laboratory finding, not a disability for VA purposes, and the record does not indicate any current liver disorder.

4.  In an April 2006 rating decision, the RO proposed to reduce the rating for service-connected dermatitis and pityriasis rosea from 60 to 10 percent.

5.  The RO's proposed action in reducing the rating for the service-connected dermatitis and pityriasis rosea, would result in a reduction of the Veteran's VA compensation payments.

6.  In June 2006, the Veteran participated in a predetermination hearing conducted by a VA official who had not participated in the April 2006 rating decision.  

7.  In a December 2006 rating decision, the RO reduced the rating for service-connected dermatitis and pityriasis rosea; this decision was issued by a VA official other than the one who conducted the June 2006 predetermination hearing and there is no indication that the RO official who conducted the June 2006 predetermination hearing bore the decision-making responsibility for the December 2006 rating decision.  


CONCLUSIONS OF LAW

1.  A prostate disorder, including benign prostatic hypertrophy, was not incurred in active service, and prostate cancer may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A liver disorder, including liver degeneration, was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  The reduction of the disability rating for service-connected dermatitis and pityriasis rosea from 60 to 10 percent, was not made in accordance with the required procedural safeguards and is void ab initio.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.85, Diagnostic Code 6100, 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In an August 2005 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  

In March 2006, VA sent a letter for the express purpose of complying with the additional notification requirements imposed by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this letter, the RO has reconsidered the claims, most recently in the September 2008 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran's service treatment records (STRs) are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  Although the Veteran has not been examined in connection with the claims of service connection for a prostate disability and liver degeneration, the Board concludes that an examination is not necessary, given the evidence of record.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, as will be discussed further below, the evidence of record does not support a diagnosis of, or persistent or recurrent symptoms of, any liver disorder.  Additionally, the evidence does not establish any in-service event, injury or disease related to the prostate, and does not "indicate" any relationship to service.  

Finally, the Board notes that because the decision below is fully favorable to the appellant on the rating reduction issue, any deficiency in VA's VCAA notice or development actions is harmless error with respect to that issue.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Service connection claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2013).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include prostate cancer.  Neither an enlarged prostate nor benign prostatic hypertrophy, however, are presumptively deemed to be associated with Agent Orange exposure.  Id.  Indeed, VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Residuals of prostate surgery
 
The Veteran contends that he developed a prostate disability as a result of his exposure to herbicides in Vietnam.  The Veteran's STRs are negative for complaints, symptoms, or findings of a prostate disability.  In a June 1980 annual examination, the examiner affirmatively noted a normal prostate.  At the July 1982 service separation examination, clinical evaluation of the genitourinary system, anus and rectum (including the prostate), was normal.  

Post-service discharge, a July 1983 VA examination showed a normal prostate.  In November 1990, approximately eight years after service separation, the Veteran underwent transurethral resection of the prostate (TURP) for benign prostatic hypertrophy.  Subsequent clinical records show continued notations of an enlarged prostate, with PSA tests within normal limits.  In April 2006, an ultrasound showed an enlarged prostate gland with concretions and post TURP changes.  The Veteran remains under treatment for benign prostatic hypertrophy.  The clinical record on appeal is silent for prostate cancer and the Veteran has not contended otherwise.  

In considering the Veteran's entitlement to service connection for a prostate disorder based on Agent Orange exposure, the Board notes that the Veteran's personnel records show that in November 1966, he was awarded a commendation based on the superior performance of duties as engineer/gunner of an armed amphibious assault craft, while in company with a convoy of mine sweepers, patrol craft, and other amphibious assault craft, while participating in combat operations within the Vietcong held Vam Sta Rach La and Long Tan rivers of the Rung Sat Special Zone.  The RO has also recognized that the Veteran's in-service naval duties included unloading cargo from his ship at Da Nang, Vietnam, in July 1965 and May 1966.  The record is sufficient to establish that the Veteran set foot on the land mass of Vietnam, or was present in its inland waterways, during the Vietnam era.  His exposure to herbicides is therefore legally presumed.  See 38 C.F.R. § 3.307(a)(6) (2013) (providing that a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Although his exposure to Agent Orange is legally presumed, the record does not show, nor has the Veteran contended, that there is a prostate cancer diagnosis.  The record does, however, contain post-service notations of an enlarged prostate and benign prostatic hypertrophy, as noted above.  Although there is a presumption in the law regarding service connection for prostate cancer for veterans who served in Republic of Vietnam during the Vietnam era such as the Veteran, there is no such diagnosis of record and neither an enlarged prostate nor benign prostatic hypertrophy is among the conditions for which presumptive service connection is available under these regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).

Additionally, as discussed above, the evidence does not show that any prostate disorder was identified during active service or for many years thereafter.  Moreover, the record otherwise contains no indication that any current prostate disability, including benign prostatic hypertrophy or an enlarged prostate, is causally related to active service or any incident therein, to include lay statements of continuous symptoms or a medical opinion making such a link.

In summary, the Board finds that the most probative evidence establishes that the Veteran does not currently have prostate cancer and that any current prostate disability, including benign prostatic hypertrophy and an enlarged prostate, was not present during his active service, for many years thereafter, and are not shown to be causally related to his active service or any incident therein.  Under these circumstances, the Board concludes that the preponderance of the evidence is against the claim of service connection for a prostate disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Liver degeneration

The Veteran contends that he has liver degeneration, as exhibited by elevated bilirubin levels, secondary to his exposure to Agent Orange in service.  A June 1974 STR noted that a laboratory test had shown a total bilirubin level of 1.65.  The Veteran notes that readings in excess of 1.4 are considered elevated.  The Veteran has also submitted post-service clinical evidence showing persistently elevated bilirubin levels beginning in 1993.  

Elevated bilirubin levels notwithstanding, the Board notes that the record on appeal indicates that the Veteran does not currently have a liver disorder.  For example, a review of the clinical evidence shows that in August 2002, the Veteran underwent a renal and hepato-biliary ultrasound which showed that his liver was normal.  

In January 2004, the Veteran underwent a pancreatcohepatobilary ultrasound which was again negative for pertinent abnormalities.  The liver was noted to be within normal size with a liver edge of 12.9 cm.  There was no focal solid mass nor cystic lesion seen and the intrahepatic ducts were not dilated.  The impression was no significant sonographic findings in the liver.  Similarly, in February 2004, a CT scan of the abdomen was performed in connection with the elevated bilirubin level.  Again, no abnormalities were identified.  The liver was not enlarged, the intrahepatic ducts were not dilated, and no solid or cystic lesion was noted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997).  In this case, although the Veteran was noted to have a single elevated bilirubin level in service, and although his exposure to Agent Orange is legally presumed, the STRs are negative for complaints, symptoms, or findings of a liver disability.  Moreover, there is absolutely no post-service clinical evidence of a diagnosis of a liver disability.  Absent evidence of a current liver disability, service connection cannot be established.  

Although the record shows that the Veteran exhibited an elevated bilirubin level in service and developed chronic elevated bilirubin levels in 1993, these are laboratory findings, and are not evidence, in and of themselves, of an underlying liver disability.  See, e.g. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).

Congress has specifically limited entitlement for service-connected disease or injury to cases resulting in disability.  See 38 U.S.C. §§ 1110, 1131.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is no evidence of record to indicate that the Veteran's elevated bilirubin levels cause any impairment of earning capacity.  Moreover, the medical evidence does not reflect a current liver disability manifested by elevated bilirubin levels.  Consequently, the Board must conclude that the evidence is against a finding of a current liver disability.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for liver degeneration.  Therefore, these claims must be denied.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Whether the reduction in the disability rating for seborrheic dermatitis 
and pityriasis rosea from 60 to 10 percent was proper.

When a reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e).

In addition, the veteran will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i).

Where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The record on appeal shows that in a May 1983 rating decision, the RO granted service connection for seborrheic dermatitis and pityriasis rosea and assigned an initial zero percent disability rating, effective December 1, 1982, pursuant to Diagnostic Code 7806.  

In July 2005, the Veteran submitted a claim for an increased rating for his service-connected skin disability.  In an August 2005 VA examination, the examiner noted that the service-connected skin disability produced constant itching and pigment changes, as well as scaling.  The examiner found that the skin condition affected greater than five percent, but less than twenty percent of the exposed body area, and required treatments which included a daily antihistamine as well as constant steroid cream/ointment and other topical therapy.  The examiner indicated that there were no systemic symptoms associated with the skin disease.  

Based on this evidence, in a January 2006 rating decision, the RO increased the rating for the service-connected seborrheic dermatitis and pityriasis rosea to 60 percent, effective July 5, 2005, finding that the daily use of topical hydrocortisone cream and oral antihistamines constituted constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs, warranting a 60 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  

In an April 2006 rating decision, the RO, sua sponte, proposed to reduce the rating for the seborrheic dermatitis and pityriasis rosea from 60 to 10 percent, finding that the record at that time clearly showed that a higher rating was not warranted in the absence of evidence of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  The RO noted that treatment for the skin condition was only by steroidal topical medication which warranted a 10 percent rating.  Thus, the RO proposed to reduce the rating for the seborrheic dermatitis and pityriasis rosea from 60 to 10 percent, an action which would result in a reduction of the Veteran's overall disability rating and VA compensation payments.  The proposed rating decision was signed by an RO official, J.C.S.  

In an April 2006 letter, the RO advised the Veteran of the proposed reduction and offered him the opportunity to submit evidence and argument, and to request a hearing.  The Veteran submitted additional evidence, including a June 2006 letter from his private dermatologist who indicated that he had been treating the Veteran since July 1999 for recurrent episodes of itchiness, redness, and scaling of the face and anogenital region due to seborrheic dermatitis.  The dermatologist further indicated that he had prescribed Ketoconazole shampoo, corticosteroid creams to be applied twice daily, and oral antihistamines such as Virlix and Claritin tablets for itchiness.  The dermatologist also noted that on those occasions in which the appellant reported that his skin condition had become unbearably itchy, he had prescribed systemic steroids (Prednisone 10 mg daily) for a period of seven days.  

The Veteran requested a predetermination hearing.  In June 2006, the Veteran appeared at a personal hearing before the RO official, E.R.L.H., and testified that his skin condition was worsening, particularly with the climate in the Philippines.  Additional VA clinical records thereafter obtained by the RO show that in December 2006, the Veteran was prescribed a five day course of oral prednisone for dermatoses.  In a December 2006 rating decision, the RO reduced the rating for the service-connected dermatitis and pityriasis rosea from 60 to 10 percent.  The rating decision was signed by the RO official L.C.  

After reviewing the record, the Board finds that the RO failed to comply with the procedural requirements of 38 C.F.R. § 3.105 in reducing the Veteran's disability evaluation.  Thus, the reduction is void ab initio and the prior rating must be restored.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As set forth above, because the reduction of the disability rating for the service-connected skin disability would result in a decrease in the overall amount of his VA compensation, the RO issued a letter in April 2006, advising the Veteran of the proposed reduction in accordance with 38 C.F.R. § 3.105(e).  Upon receipt of that letter, the Veteran exercised his right to participate in a predetermination hearing.  The record shows that the hearing was conducted by VA personnel who did not participate in the proposed April 2006 rating decision.  See 38 C.F.R. § 3.105(i).  Thereafter, in a December 2006 rating decision, the RO reduced the rating.  That rating decision, however, was issued by a VA official other than the one who conducted the June 2006 predetermination hearing; there is no indication that the RO official who conducted the June 2006 predetermination hearing bore the decision-making responsibility for the December 2006 rating decision.  

As set forth above, the predetermination hearing "will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility."  38 C.F.R. § 3.105(i) (emphasis added).  Under these circumstances, the finds that the requirements of 38 C.F.R. § 3.105 were not met and the reduction is void ab initio.  Under these circumstances, the Board need not reach the merits of the question of whether reduction itself was proper based on applicable regulations.


ORDER

Entitlement to service connection for residuals of prostate surgery is denied.

Entitlement to service connection for liver degeneration is denied.

The reduction in the disability rating for seborrheic dermatitis and pityriasis rosea from 60 to 10 percent, effective February 1, 2007, was improper and therefore void ab initio; restoration is granted.  


REMAND

Service connection for a respiratory disability, claimed as asbestosis

The Veteran claims that he developed a chronic respiratory disability in service as a result of his exposure to asbestos and/or Agent Orange.  He reports that he was treated during service on multiple occasions for symptoms such as wheezing, chest pain, and a productive cough, and that his symptoms have persisted since that time.  

STRs confirm that the Veteran was seen on multiple occasions during service in connection with his complaints of symptoms such as a productive cough and pleuritic chest pain.  The impressions included bronchitis and bronchial irritation and obstruction of unknown etiology and persistent cough of unknown etiology.  The post-service treatment records show notations of a history of emphysema, acute bronchitis, pulmonary hyperaeration, pulmonary tuberculosis, intermittent bronchial asthma.  In July 2006, the Veteran reported a history of a chronic cough since the early 1980's.  His physician diagnosed laryngopharyngeal reflux disorder.  

A further review of the record indicates that VA has conceded the Veteran's presumed exposure to Agent Orange based his duties unloading cargo at Da Nang, Vietnam, in July 1965 and May 1966.  See 38 C.F.R. § 3.307(a)(6) (2013).

Additionally, service personnel records show that he Veteran was stationed aboard multiple ships during active service, including the USS Pickaway, USS Lexington, USS Pensacola, and that his duties included working as an engineman in the ships' engine room, performing engine maintenance and welding.  In December 1979, the Veteran was placed in the asbestos medical surveillance program.  At that time, he completed a Navy Asbestos Medical Surveillance Program Preliminary Survey for personnel in selected jobs who had been or currently had significant asbestos exposure.  He reported that, to the best of his knowledge, he had been exposed to asbestos or asbestos products in the Navy, but had no exposure prior to service  

Given the evidence of record, the Board finds that a VA medical examination is necessary to clarify the nature and etiology of the Veteran's claimed respiratory disorder.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McLendon, 20 Vet. App. 79.  

Service connection for limb joints degeneration

As best the Board can discern, the Veteran contends that he has bilateral upper and lower extremity disabilities which were either incurred in service or are associated with his service-connected cervical spine and lumbar spine disabilities.  See e.g. June 2006 VA Form 21-4138 entitled "LIMB JOINTS DEGENERATION" ("I think that my upper limbs are directly affected by my cervical spine problem and my lower limbs are likewise affected by my sciatic/lumbar surgery.").  He also reports that he has undergone painful EMG and nerve conduction testing.  

The Board notes that since the Veteran perfected his appeal with respect to this issue, the RO has awarded service connection for diabetic neuropathy of the right upper extremity, left upper extremity, right lower extremity and left lower extremity.  

Under these circumstances, the Board finds that it is unclear whether the Veteran's appeal has been satisfied with respect to the claim of service connection for limb joints degeneration.  Thus, clarification is needed.  The Board notes that in the event the Veteran elects to continue the appeal, in light of his contentions, it appears that an examination is required to ascertain whether his currently reported symptoms are due to disability which is causally related to or aggravated by his service-connected cervical and lumbar spine disabilities.

Service connection for migraine headaches

The Veteran contends that he developed migraine headache during active service which have persisted to this day.  

STRs document complaints of headaches on several occasions.  In July 1982, occipital headaches, etiology unknown, were diagnosed.  The post-service record on appeal includes clinical records showing that in July 1997, the Veteran was referred to a neurologist in connection with his complaints of a persistent headache for the past two months.  He denied a prior history of headaches.  The neurologist indicated that he was uncertain of the etiology of the headaches, although they may be related to polycythemia.  A subsequent MRI of the head was negative and various alternative etiologies were discussed, including a possible cardiovascular cause such as hypertension.  

More recent clinical records show continued complaints of headaches.  In September 2001, for example, the Veteran sought treatment for a constant headache which he indicated had been present for the past one month.  The assessment was headaches of unknown etiology.  

Given the evidence of record, the Board finds that a VA medical examination is necessary to clarify the nature and etiology of the Veteran's claimed headache disorder, to include whether it is causally related to or aggravated by a service-connected disability, including hypertension.  See McLendon, 20 Vet. App. 79.  

Service connection for aortic sclerosis

The Board finds that in light of the award of service connection for hypertension and left ventricular hypertrophy, a VA medical examination is necessary in order to determine whether the Veteran's aortic sclerosis is causally related to or aggravated by his other service-connected cardiovascular disabilities.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (recognizing VA's duty to consider all issues raised either by the claimant or by the evidence of record); see also 38 C.F.R. § 3.309(a) (recognizing that hypertension is an early symptom long preceding the development of arteriosclerosis and organic heart disease).

In addition, the Board notes that in a letter received by VA in July 2014, the Veteran reported that he had recently undergone a thorough medical examination which had resulted in various procedures, including cardiac catherization.  As records of this treatment may be relevant to the claim, the AOJ must undertake reasonable efforts to obtain them.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ascertain whether the award of service connection for peripheral neuropathy of the upper and lower extremities satisfied his appeal with respect to the issue of entitlement to service connection for limb-joint degeneration.  If not, ask the Veteran to clarify the nature of the disability sought and proceed with the development of the claim set forth below.  

2.  After obtaining any necessary information and authorization from the Veteran, obtain recent treatment records relevant to his claims of service connection for a respiratory disability, migraine headaches, and limb joints degeneration, and to obtaining include records of his reported recent cardiac catherization.  

3.  After any additional records are associated with the claims file, provide the Veteran a VA medical examination to determine the nature and etiology of his claimed respiratory disability.  Access to the VBMS file must be provided to the examiner for review in connection with this examination, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

After examining the Veteran and reviewing the pertinent evidence of record, the examiner must provide an opinion as to the following:  Is it at least as likely as not that any current chronic respiratory disorder identified on examination had its inception during service or is otherwise causally related to his active service or any incident therein, including presumed exposure to Agent Orange or asbestos?  If not, is it at least as likely as not that any current respiratory disability is causally related to or aggravated by any of the Veteran's service-connected disabilities, including his esophageal reflux disability?  

4.  After any additional records are associated with the claims file, provide the Veteran a VA medical examination to determine the nature and etiology of his claimed migraine headache disability.  Access to the VBMS file must be provided to the examiner for review in connection with this examination, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

After examining the Veteran and reviewing the pertinent evidence of record, the examiner must provide an opinion as to the following:  Is it at least as likely as not that any current chronic headache disorder identified on examination had its inception during service or is otherwise causally related to active service or any incident therein?  If not, is it at least as likely as not that any current headache disorder is causally related to or aggravated by any of the Veteran's service-connected disabilities, including hypertension?  

5.  After any additional records are associated with the claims file, provide the Veteran a VA medical examination to determine the nature and etiology of his claimed aortic sclerosis.  Access to the VBMS file must be provided to the examiner for review in connection with this examination, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

After examining the Veteran and reviewing the pertinent evidence of record, the examiner must provide an opinion as to the following:  Is it at least as likely as not that any current aortic sclerosis identified on examination is causally related to active service or any incident?  If not, is it at least as likely as not that current aortic sclerosis is causally related to or aggravated by any of the Veteran's service-connected disabilities, including diabetic nephropathy with hypertension and cardiovascular complication of left ventricular hypertrophy?

6.  If the benefits sought on appeal remain denied, issue the appellant and any representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


